Name: Commission Regulation (EEC) No 3748/91 of 19 December 1991 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/60 Official Journal of the European Communities 21 . 12. 91 COMMISSION REGULATION (EEC) No 3748/91 of 19 December 1991 extending the Community surveillance of imports of certain products originating in Japan Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid and conse ­ quently the surveillance regime should be extended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 2978/91 (2), and in particular Article 10 ( 1 ) thereof, Having consulted the committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 653/83 (3), as last amended by Regulation (EEC) No 42/91 (4), intro ­ duced until 31 December 1991 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it is necessary to continue in 1992 retrospective surveillance of the imports of the abovementioned products, originating in Japan ; Article 1 In Article 5 of Regulation (EEC) No 653/83, '31 December 1991 ' is replaced by '31 December 1992'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 284, 12. 10 . 1991 , p. 1 . (J) OJ No L 77, 23 . 3 . 1983, p. 8 . (j OJ No L 6, 9. 1 . 1991 , p. 10.